Citation Nr: 1605779	
Decision Date: 02/16/16    Archive Date: 03/01/16

DOCKET NO.  09-22 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for residuals of a head injury 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1980 to August 1982.

This case is before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Sioux Falls, South Dakota, Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction over the case was subsequently transferred to the RO in Des Moines, Iowa.


REMAND

Pursuant to 38 C.F.R. § 20.700 (2015), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  38 U.S.C.A. § 7107 (West 2014) (pertaining specifically to hearings before the Board).

In a September 2012 Board remand, the RO was directed to schedule a videoconference hearing for the Veteran at the Des Moines RO that provided four months advance notice due to the Veteran's previously noted difficulty with transportation.  The Veteran was scheduled for a videoconference hearing on December 20, 2013.  However, the Veteran failed to appear for the scheduled hearing. 

On January 5, 2014, the Veteran reported that he was unable to get to the hearing due to financial constraints and winter weather conditions.  He requested to be rescheduled for another videoconference hearing in the spring or summer.  The RO scheduled a new videoconference hearing for the Veteran on February 7, 2014.  The Veteran failed to appear for the scheduled hearing.

In January 2016, the Veteran's representative requested that the Veteran be rescheduled for another videoconference hearing that complies with the Board's remand directives in accordance with Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board agrees that in order to substantially comply with the September 2012 Board remand, the claims must be remanded to afford the Veteran an additional opportunity to provide testimony before the Board.  

Accordingly, the case is REMANDED to the RO for the following action:

The RO should schedule the Veteran for a videoconference hearing.  The RO is directed to schedule the hearing in the spring or summer months and to provide four months' notice of the hearing date to the Veteran and his representative unless the Veteran or his representative informs the RO that the Veteran is willing to receive the notice less than four months prior to the date of the hearing.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




